Citation Nr: 0627197	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein it was determined that new and material 
evidence had not been received that would serve to reopen a 
previously-denied claim for service connection for a left eye 
disability.  In a January 2004 decision, the Board found that 
new and material evidence had been submitted sufficient to 
reopen the veteran's claim, and remanded the claim, now 
characterized as entitlement to service connection for a left 
eye disability, to the RO for further development.  The claim 
was again remanded by the Board in July 2005.


FINDING OF FACT

Current left eye disability is not shown to be medically 
related to inservice left eye problems.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in April 2001, July 2003, July 2005 and November 2005.  
These letters informed the veteran of what evidence was 
required to substantiate his claim, and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the VA.  The April 2001 letter was issued prior 
to the initial adjudication of his case in July 2001, and 
there is therefore no prejudicial timing defect under 
Pelegrini.  The Board also notes that the claim was 
readjudicated by the RO on several occasions, most recently 
in April 2006, subsequent to the issuance of the most recent 
VCAA letter, as shown by a supplemental statement of the case 
issued in that month.  There is no indication that the 
veteran has not been properly apprised of the appropriate 
legal standards, and his and VA's obligations, pursuant to 
the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought was not provided in any VCAA letter sent to 
the veteran.  However, inasmuch as service connection is not 
awarded herein, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

The veteran's service medical records, along with post-
service private medical records and the reports of VA 
examinations, have been associated with his claims folder.  
He was offered, and declined, the opportunity to present 
testimony at the RO and/or before a member of the Board.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further probative evidence not 
already of record that could be obtained, or that there is 
any outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  There is no indication in the file 
that there are additional available and relevant records that 
have not yet been secured.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, in support of the claim.  
The Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence clearly establishes that the veteran currently 
has a left eye disability.  The report of VA eye examination 
conducted in March 2003 indicates diagnoses to include left 
eye amblyopia and exotropia, and left eye corneal scarring.  
This matter is not in dispute, and Hickson element (1), a 
current disability, is met with regard to the veteran's claim 
for a left eye disability.

Likewise, the veteran's service medical records show that he 
underwent surgery during service for convergent strabismus, 
bilateral, alternating.  The Board accordingly finds that 
Hickson element (2), an inservice injury or disease, is met. 

The question before the Board, therefore, is whether the 
evidence demonstrates that there is a medical nexus (Hickson 
element (3)), between the veteran's inservice injury, which 
would be the surgery he underwent to correct his strabismus 
(known colloquially as being "cross-eyed") and his current 
left eye problems.

Statements from two private optometrists indicate that such a 
relationship was possible.  In an October 2002 statement, one 
such optometrist opined that "[i]t may be possible that 
surgical trauma from the 1942 operation could contribute in 
some way to the macular problem with the [left eye]."  In 
another statement dated in October 2002, a second optometrist 
noted that "[t]he specific cause of the decrease in vision 
([especially in the left eye]) is difficult to say.  Causes 
could include amblyopia development due to previously 
unsuccessful strabismus surgery...."

It must be pointed out that neither of these optometrists 
indicated that they reviewed the veteran's medical records, 
which would have included the report of his inservice eye 
surgery.  It must also be pointed out that neither of these 
optometrists is definitive in making any conclusion that 
there was, in fact, such a relationship as claimed by the 
veteran; the first optometrist merely indicates that a nexus 
"may be possible" and "could contribute in some way"; the 
second optometrist only suggests that the exact cause of the 
current problem was "difficult to say" and that causes 
"could include."  Neither statement presents a finding that 
could be characterized as more than tentative.  Such 
statements, being speculative, are not particularly 
probative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In contrast is the report of the VA examination conducted in 
March 2003, with an addendum of April 2003.  The March 2003 
report, wherein the above private medical statements were 
specifically noted, shows that the findings reached in those 
statements were rejected.  With regard to the first private 
optometrist, it was noted that it is not possible that 
macular scarring could have been caused by the strabismus 
surgery, inasmuch as the veteran has such scarring in both 
eyes; it was noted that strabismus surgery would not cause 
isolated macular scarring in one or both eyes.  With regard 
to the second private optometrist, it was noted that the 
veteran had his surgery at the age of 22, by which time 
amblyopia would have been embedded and would neither improve 
nor worsen whether or not surgery had been performed.  

The April 2003 addendum, furnished following purported review 
of the veteran's claims file (although review was indicated 
in March 2003, and is evident by the reference at that time 
to the October 2002 private medical statements), further 
notes that there is documentation in the claims file that the 
veteran's visual acuity was recorded as 20/20 for each eye 
both prior to, and after, the September 1942 surgery, thereby 
demonstrating that any reduction in vision currently 
experienced by the veteran "is NOT secondary to the ocular 
surgery" (emphasis in original).

The position that there is no medical nexus between the 
veteran's inservice eye surgery and his current left eye 
problems is also supported by a statement furnished by two 
other private optometrists in February 2005.  In this 
statement, in which the optometrists indicate that they were 
sought out by the veteran to provide an opinion on the cause 
of his poor vision, indicate that the strabismus surgery was 
unsuccessful, but "is not the cause of [the veteran's] poor 
vision."

By law the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).  It has the authority to 
"discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  However, the Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches....As 
is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the province 
of the adjudicator....

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board in this case finds that the March and April 2003 VA 
examination reports, along with the February 2005 statement 
from the private optometrists, to be more probative than the 
statements proffered in October 2002 by the two other private 
optometrists.  The VA examination report was prepared 
following review of all pertinent medical records, to include 
the veteran's service medical records, and with particular 
instructions to ascertain whether the veteran's current left 
eye problems were related to his service and to the eye 
surgery performed therein.  The examination report addresses 
the findings made by the private optometrists in October 
2002, and indicates the reasons that those findings are not 
to be accorded probative value.  In contrast, the statements 
from the private optometrists in October 2002 do not appear 
to be based on a review of all pertinent medical records; in 
addition, as noted above, the findings contained therein are 
expressed in a tentative, rather than a definitive, manner.

With particular regard to the veteran's own contentions that 
there is a medical nexus between his inservice eye surgery 
and his current left eye disability, the Board notes that he 
is not shown to have the requisite medical expertise that 
would render his contentions particularly probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (a lay 
person cannot offer an opinion requiring medical knowledge).  
His statements are not as probative as those rendered by the 
various optometrists who have proffered findings on this 
matter which, as noted above, the most probative of which 
reject the possibility of a medical nexus.

The Board notes that the veteran indicated, when he was 
accorded surgery in September 1942, that he had been cross-
eyed since he was an infant.  Convergent strabismus was noted 
on the report of his service entrance examination.  The 
question of inservice aggravation of a disability that had 
existed prior to service need not be addressed, however, in 
that the more probative medical evidence, discussed above, 
shows that his current left eye disability is not related to 
his inservice ocular surgery; that is, his current left eye 
impairment is not considered to represent aggravation of that 
surgery, such that inservice aggravation of a pre-existing 
disability could be found.  Inquiry as to whether there was 
inservice aggravation would be of no utility in the absence 
of a current left eye disability attributable to his service.  
The Board further points out that the mere fact that the 
veteran underwent inservice surgery for his strabismus 
neither proves nor disproves any question of aggravation.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left eye disability.  That 
claim, therefore, fails.


ORDER

Service connection for a left eye disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


